DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/588,577, was filed on 09/30/2019, and claims priority from:
Provisional Application 62/738,274, filed 09/28/2018. 
Provisional Application 62/738,250, filed 09/28/2018. 
Provisional Application 62/739,705, filed 10/01/2018. 
Provisional Application 62/739,723, filed 10/01/2018. 
Provisional Application 62/770,605, filed 11/21/2018. 
Provisional Application 62/824,558, filed 03/27/2019. 
Provisional Application 62/825,432, filed 03/28/2019. 
Provisional Application 62/844,581, filed 05/07/2019. 
Provisional Application 62/844,591, filed 05/07/2019. 
Provisional Application 62/863,455, filed 06/19/2019. 
Provisional Application 62/882,834, filed 08/05/2019.  
The Effective Filing Date of the present application (for examination purposes) is 09/28/2018, because the filing deadline for the present non-provisional application (09/28/2019), one year after the filing dates of provisional applications  62/738,274 and 62/738,250, fell on a Saturday.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of Nov. 6, 2020.
Claims 1-24 are pending, of which claims 1, 9, and 17 are independent.
All pending claims have been examined on the merits.  




Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/02/2020, 04/16/2020, 07/28/2020, 10/08/2020, and 11/06/2020 have been considered. 

Double Patenting
Claims 1-24 are provisionally rejected on the ground of provisional obviousness-type nonstatutory double patenting as being unpatentable over claims 1-24 of copending U.S. Application No. 16/588,608  (as published in US 2020/0104854 A1 ). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-24 in the present application correspond to claims 1-24 of co-pending U.S. Application No. 16/588,608, respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed “computer readable medium” is sufficiently broad to encompass a “transitory computer readable medium”. However, “a transitory, propagating signal does not fall within any statutory category”. See MPEP §2106.03(I), and In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007). 
Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-24 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-8 are method claims.  Claims 17-24 are apparatus claims that recites a processor operative to perform the method recited in method claims 1-8. Claims 9-16 are computer-readable medium claims, respectively comprising computer-readable instructions for the respective methods of claims 1-8.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-24 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-24 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, 
In the present application, the claims are directed to fundamental banking principles and/or practices.
As stated in the preamble of independent claim 1, the method claims 1-8 recite a “method to effectuate a clearing platform”. Likewise, the computer-readable medium claim 9 and the apparatus claim 17 recite equivalents.
In addition, see the following claimed steps in independent claim 1 (emphasis added): 
“receiving a transfer request concerning transferring assets from a client-accessible transfer account to a client-inaccessible trading account; and
accessing a local balance datastore to determine if a balance associated with the client-accessible transfer account is sufficient to effectuate the transfer request.”
Independent claims 9 and 17 recites similar steps.
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017):
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)):
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the 

In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 9, and 17 recite: “receiving a transfer request concerning transferring assets from a client-accessible transfer account to a client-inaccessible trading account; and 
		accessing a local balance datastore to determine if a balance associated with the client-accessible transfer account is sufficient to effectuate the transfer request.”
This is merely a determination whether an account has sufficient funds to permit a transfer of funds request.
These features do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”.  With the exception of the “local balance datastore” (which can be broadly interpreted to be a book), these claimed features are completely independent of technology.
Moreover, the claims do not recite how
In regards to Step 2B of the Alice/Mayo analysis, claims 1-24 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-24 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added):
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

For example, claims 6, 14, and 22 recite “wherein the balance associated with the client-accessible transfer account defines one or more of: a quantity of cryptocurrency; a quantity of fiat currency; a quantity of precious metal; and a quantity of another unit of value.”  However, this feature merely recites intended uses.
Also, claims 8, 16, and 24 recite “wherein the Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.”  Again, this feature merely recites intended uses.
Also, claims 1, 9, and 17 recite “Insignificant Extra-Solution Activity” (both pre-solution and post-solution activity) as defined in MPEP § 2106.05(g). 
More specifically, the claims recite: “receiving a transfer request concerning transferring assets from a client-accessible transfer account to a client-inaccessible trading account”.
However, “receiving a transfer request concerning transferring assets” is mere extra-solution activity.
In addition, regarding the “receiving”, “obtaining”, “transmitting”, and “storing” steps, according to MPEP §2106.05(d)(II), “The courts have recognized the following computer functions as well‐
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)[.]

Moreover, MPEP §2106.05(a)(II) also states that “Examples that the courts have indicated may not be sufficient to show an improvement to technology include:”
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0004550 to Shaaban et al. (“Shaaban”, Jun. 30, 2015.  Published Jan. 5, 2017) in view of US 6,615,188 to Breen et al. (“Breen”, Filed Oct. 14, 1999.  Published Sep. 2, 2003).
In regards to claim 1, Shaaban discloses: 

1.    A computer-implemented method, executed on a computing device and configured to effectuate a trading platform, the computer-implemented method comprising:

receiving a transfer request concerning transferring assets from a client-accessible transfer account to a client-inaccessible trading account; and

(See Shaaban, para. [0038]: “When payments are made, the System determines if the client has an outstanding balance and has had sufficient time, typically 7 to 10 calendar days, to review the bill before transferring the payment from a retainer account to the firm's A/R account. The System is able to accommodate payment systems according to business practices around the world. For example, in instances where the payment comes prior to generating an invoice, the payment must be held in a client trust fund account until sufficient time has elapsed between the bill and payment, so that the payment can transferred to the NR (non-resident) account. Another example is in jurisdictions in which firms charge in advance of service and the money is held in an account, in which money is withdrawn when the service is completed. While this is the general rule for law firms, it may not be the case for all businesses. Therefore, in such cases, the user selects whether the company actually has a client trust fund, or if payments are always applied to an NR account from the automated system. Next, the user of 

(See Shaaban, para. [0064]: “It is still an additional primary object of the present invention to provide a collections system wherein the firm will choose the number of days between when a client makes a prepayment, the law firm renders a bill, and transfers funds from an IOLTA account or other trust fund account into the firm's operating account.”)

More specifically, in the above cited text, Shaaban provides one example of a transfer of funds from a “Non-Resident (NR) account” to a company’s Account-Receivables account (“A/R account”). The former corresponds to a “client-accessible transfer account”, and the latter corresponds to a “client-inaccessible … account”.  
However, Shaaban does not expressly disclose a “trading account”, and does not expressly disclose the following features:  
accessing a local balance datastore to determine if a balance associated with the client-accessible transfer account is sufficient to effectuate the transfer request.

In contrast, Breen discloses an obvious variation of the claimed features, in particular the transfer of funds to a client’s “trading account”:
(See Breen, col. 9, lines 32-48:  “The trading server could accept orders for buying securities for more money than the cash balance of the account and require the funds to be available at settlement, but the preferred investment system might require that the cash balance be available at the time an order is placed. If that is the case, the trading server would calculate an estimated cost of the purchase (including any fees due to the trading server operator) and compare that cost to the cash balance, rejecting an order if the cash balance is insufficient. The trading server might be coupled to a banking computer that maintains an account at a bank for the investor, such that the investor has made arrangement for funds to be transferred, as needed, from the bank account to the investor's trading server account. The trading server might also be programmed to automatically transfer funds from the investor's trading server account to the investor's bank account.”)

Breen discloses that “If that is the case, the trading server would calculate an estimated cost of the purchase … and compare that cost to the cash balance, rejecting an order if the cash balance is insufficient. The trading server might be coupled to a banking computer that maintains an account at a bank for the investor, such that the investor has made arrangement for funds to be transferred, as needed, from the bank account to the investor's trading server account”.  
The Examiner interprets that it is an obvious variation of Breen’s disclosure of determining the cash balance at the investor’s account at the “trading server” to also determine the cash balance of the bank for the investor”, again in order to ensure that the transaction is completed.  
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in addition to Breen’s method of determining the cash balance of the investor’s account at the “trading server”, as taught by Breen above, to also determine the cash balance of the “account at a bank for the investor”, because doing so is an obvious variation, because doing so would ensure that the transaction is completed, and also because it is old and well known to determine if there is sufficient balance in the “account at a bank for the investor” in such a transaction because banks to charge a “Non-sufficient funds charge” (“bounced check”) fee when there are insufficient funds in an account transferring funds to another account.  Also, determining the cash balance of both accounts is a “mere duplication of parts”
Moreover, it would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the example of a transfer of funds from a “Non-Resident (NR) account” to a company’s Account-Receivables account (“A/R account”), as taught by Shaaban above, with determining the cash balance at the investor’s account at the “trading server” to also determine the cash balance of the investor’s account at the “bank for the investor”, as further taught by Breen above, because doing so is an obvious variation, because it is merely a difference in intended use, because doing so would ensure that the transaction is completed, and also because it is old and well known that the banks to charge a “Non-sufficient funds charge” (“bounced check”) fee when there are insufficient funds in the origin account.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 2: 

2.    The computer-implemented method of claim 1 further comprising:
authorizing the transfer request if the balance associated with the client-accessible transfer account is sufficient to effectuate the transfer request.

The Examiner interprets that it is inherent to the disclosure of Shaaban in view of Breen to authorize the transfer request if the balance associated with the client-accessible transfer account is sufficient to effectuate the transfer request, because otherwise the funds would never be transferred.
In regards to claim 3: 

3.    The computer-implemented method of claim 2 further comprising:
decrementing the balance associated with the client-accessible transfer account.

The Examiner interprets that it is inherent to the disclosure of Shaaban in view of Breen to decrement the balance associated with the client-accessible transfer account, because otherwise the accounting would be inaccurate.
In regards to claim 4: 

4 The computer-implemented method of claim 2 further comprising:
incrementing a balance associated with the client-inaccessible trading account.

The Examiner interprets that it is inherent to the disclosure of Shaaban in view of Breen to increment a balance associated with the client-inaccessible trading account, because otherwise the accounting would be inaccurate.

In regards to claim 5: 

5. The computer-implemented method of claim 1 further comprising:
rejecting the transfer request if the balance associated with the client-accessible transfer account is insufficient to effectuate the transfer request.

The Examiner interprets that it is inherent to the disclosure of Shaaban in view of Breen to reject the transfer request if the balance associated with the client-accessible transfer account is insufficient to effectuate the transfer request, because otherwise the overdraft would trigger an insufficient funds fee.

In regards to claim 6: 

6.    The computer-implemented method of claim 1 wherein the balance associated with the client-accessible transfer account defines one or more of:
a quantity of cryptocurrency; 
a quantity of fiat currency; 
a quantity of precious metal; and 
a quantity of another unit of value.

The Examiner interprets that the combination of Shaaban in view of Breen renders obvious that the balance associated with the client-accessible transfer account corresponds to a quantity of fiat currency.




In regards to claim 7: 

7.    The computer-implemented method of claim 1 wherein the local balance datastore is maintained with balance information received from a Value Unit Repository (VUR).

The Examiner interprets that the combination of Shaaban in view of Breen renders obvious that the local balance datastore is maintained with balance information received from a Value Unit Repository (VUR).
The Examiner interprets that the “Value Unit Repository (VUR)” comprises a bank or trust company, as defined in claim 8.
The Examiner further interprets the claim as directed to intended use. According to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”
In regards to claim 8: 

8.    The computer-implemented method of claim 7 wherein the Value Unit Repository (VUR) includes one or more of:
a qualified custodian; 
a bank;
a trust company;
a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

The Examiner interprets that the combination of Shaaban in view of Breen renders obvious that the local balance datastore is maintained with balance information received from a Value Unit Repository (VUR).
The Examiner interprets that the “Value Unit Repository (VUR)” comprises a bank or trust company, as defined in claim 8.
The Examiner further interprets the claim as directed to intended use. According to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”
In regards to claims 9 and 17, they are rejected on the same grounds as claim 1.
In regards to claims 10 and 18, they are rejected on the same grounds as claim 2.  
In regards to claims 11 and 19, they are rejected on the same grounds as claim 3.  
In regards to claims 12 and 20, they are rejected on the same grounds as claim 4. 
In regards to claims 13 and 21, they are rejected on the same grounds as claim 5. 
In regards to claims 14 and 22, they are rejected on the same grounds as claim 6.  
In regards to claims 15 and 23, they are rejected on the same grounds as claim 7.  
In regards to claims 16 and 24, they are rejected on the same grounds as claims 8.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0101967 A1 to Eng et al. (“Eng”, Filed Nov. 29, 2001.  Published Aug. 1, 2002)
(See Eng, para. [0215]: “In another embodiment, the case where the buyers have executed letter-of-credit agreements or posted a trading deposit with the financial institution operating the financial services node 1308, the server node 56 sends a request or notification to the financial services node 1308 for payment indicating that a buyer's account has insufficient funds to cover the charges incurred by the buyer. Upon authentication of the request, the financial services node 1308 sends a payment to the exchange via the server node 56. The financial module 1308 then adjusts the account balances of the buyers and sellers stored in database 1306.”)

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
February 23, 2021